A & Ww WN

oO Oo nN D

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CODY ROBERT YOUNG, Case No. EDCV 20-0852 MCS (PVC)

Petitioner,

JUDGMENT
Vv.

M. ATCHELY, Warden,

Respondent.

 

 

 

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

prejudice.

Dated: July 8, 2021

Made L. Sei

MARK C. SCARSI
UNITED STATES DISTRICT JUDGE

 
